Citation Nr: 0207715	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  94-46 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin disorder of 
the hands.

2. Entitlement to service connection for a skin disorder of 
the feet.

3. Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

In a November 1999 decision, the Board denied all the issues 
currently on appeal. In the same decision, the Board also 
denied claims to reopen a claim of entitlement to service 
connection for a headache disorder and for a chronic acquired 
psychiatric disorder. The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC). In a January 3, 2001 Order, CAVC remanded the issues 
listed on the title page and dismissed the appeal as to the 
two additional issues listed above. Therefore, the four 
issues listed on the title page are the only issues currently 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no medical evidence of a current skin disorder 
of the hands as a result of an injury or disease sustained 
during service.

3.  There is no medical evidence of a current skin disorder 
of the feet.

4.  There is no medical evidence of treatment for a low back 
disability in service or within one year of separation from 
service.

5.  There is no medical evidence of treatment for 
degenerative joint disease of the cervical spine in service 
or within one year of separation from service.


CONCLUSIONS OF LAW

1. A skin disorder of the hands was not incurred in or 
aggravated during service, nor is it presumed to have so 
incurred. 38 U.S.C. §§ 1110, 1112, 1154 (2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2001).	

2. A skin disorder of the feet was not incurred in or 
aggravated during service, nor is it presumed to have so 
incurred. 38 U.S.C. §§ 1110, 1112, 1154 (2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2001).	

3.  A low back disability was not incurred in or aggravated 
during service, nor is it presumed to have so incurred. 
38 U.S.C. §§ 1110, 1112, 1154 (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2001).

4. Degenerative joint disease of the cervical spine was not 
incurred in or aggravated during service, nor is it presumed 
to have so incurred. 38 U.S.C. §§ 1110, 1112, 1154 (2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, during the pendency of the appeal, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA) which eliminates the requirement of submitting a well-
grounded claim and enhances VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim. 38 U.S.C. §§ 
5102, 5103, 5103A, 5107 (2002).  In the case at bar, the 
veteran's claims were remanded by CAVC pursuant to the VCAA 
as they had been denied by the Board as being not well-
grounded. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently held that Section 4 of the 
VCAA, which eliminated the well-grounded threshold, has 
retroactive effect by making the statutory change in Section 
4 applicable to any claim that is not final as of the date of 
enactment of the VCAA. Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. April 24, 2002); 38 U.S.C. § 5107 (2002).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it considered the veteran's claim pursuant to the VCAA.  
However, as explained below, the RO took action that is 
consistent with the notification and assistance provisions of 
the VCAA, and thereafter readjudicated the veteran's claim. 
The Board's decision to proceed in adjudicating this claim 
does not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

First, as required by the VCAA, VA informed the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C. §§ 5102, 5103 (2002). Specifically, in a December 1993 
rating decision, a letter notifying the veteran of the 
decision, a statement of the case issued in February 1994, 
and supplemental statements of the case issued in July 1995 
and May 1999, the RO notified the veteran of regulations 
pertinent to his claims, informed the veteran of the reasons 
for which his claims had been denied, and of the evidence 
needed to substantiate his claims. The RO also provided him 
an opportunity to submit additional evidence and argument in 
support of his claims. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(2002).  For instance, the RO secured and associated with the 
claims file all evidence identified by the veteran as being 
pertinent to his claims, including service medical records, 
VA treatment records, private medical records, and Social 
Security records. The veteran also provided testimony before 
the undersigned Board member in July 1999. The veteran has 
not identified, nor is the Board aware of, any other 
outstanding evidence that needs to be obtained in support of 
the veteran's claims.  

The VCAA does not require a remand of all claims pending on 
its effective date.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  Inasmuch as the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claims 
and, to the extent possible, have obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, further development to comply 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).

Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C. § 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

I.  Entitlement to service connection for a skin disorder of 
the hands.

Service medical records reflect complaints of trouble with 
both hands in December 1954, peeling hands in January 1955 
and February 1955, dried hands with cracking and bleeding in 
June 1955, dried hands with cracking in September 1955, and 
trouble with hands in November 1955. Upon separation 
examination dated in November 1955, no defects or 
disabilities were noted other than defective vision.  
Clinical records noted that a profile specifying no exposure 
to water solvents or grease had been given.  

VA outpatient treatment records dated in January 1956 and 
February 1956 are devoid of complaints or treatment for a 
skin disorder of the hands. Upon VA examination dated in 
February 1956, the veteran's skin was evaluated, as normal 
with no marked scarring noted.  The veteran reported no 
complaints or problems relevant to a skin disorder of the 
hands.  Upon VA examination dated in August 1979, the 
veteran's skin was clinically evaluated as normal.  The 
veteran reported no complaints or problems relevant to a skin 
disorder of the hands.  

The veteran was afforded an additional VA examination in 
December 1983. Upon physical examination, the examiner noted 
no lesions on the veteran's skin, including appendages.  The 
veteran reported himself did not complain of problems 
relevant to a skin disorder of the hands.

VA outpatient treatment records dated from November 1991 to 
May 1994, contain one entry dated November 1993, whereby the 
veteran complained of a rash on both hands.  The veteran 
reported the rash had been intermittent for forty years.  An 
impression of dermatitis was noted.  

During a general medical VA examination in August 1993, the 
veteran did not complain of any skin disorders of the hand. 
Upon a separation spine examination, the veteran reported 
that his hands would break out once in a while.  The examiner 
noted that examination revealed normal appearing hands and 
found there was no clinical evidence of disability of the 
hands.  

At his March 1995 RO hearing, the veteran testified to the 
following: he had no skin problems prior to service; that his 
hands cracked and peeled during service; the skin condition 
on his hands had gotten a little better since his service; 
and in terms of treatment for a skin disorder of his hands in 
service, he was simply put on medical profiles.  

Copies of records from the Social Security Administration 
reflect that the veteran reported using creams and 
hydrocortisone for his hands in May 1995 and having trouble 
with his hands in May 1996. 

The veteran also presented testimony before the undersigned 
Board member in July 1999.  The veteran testified he had 
problems with his hands in service, which has continued since 
his discharge.  He further testified that he was exposed to 
cold weather during service and the problem with his hands 
occurs every winter.
The veteran stated that a private physician treated him for 
bursitis in his hands, shoulders, feet, and knees after 
service.  The veteran's representative noted that the records 
of the private physician had been destroyed after his death.  

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for a skin 
disorder of the hands.  While the veteran's service medical 
records reflect complaints of cracking, peeling, and bleeding 
of the veteran's hands, the mere fact is not enough to 
establish a chronic skin disorder of the hands in service. 
There were no manifestations sufficient to identify the 
disease entity in service and further, upon the veteran's 
separation examination his skin was evaluated as normal. 
38 C.F.R. § 3.303(b).

Additionally, a skin disorder of the hands may not be 
presumed to have incurred in service. 38 U.S.C. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. Post-service medical records 
are silent for complaints, treatment, or diagnoses relevant 
to a skin condition of the hands until November 1993, more 
than thirty years after his discharge from service, when the 
veteran complained of an intermittent rash on both hands.  
While the veteran has reported this condition as ongoing, 
various VA examinations dated in February 1956, August 1979, 
December 1983, and August 1993 were silent for observations 
of a skin disorder on the hands. 

Finally, despite a diagnosis of dermatitis noted in November 
1993, a nexus between the veteran's period of active duty 
service has not been established. The veteran has not 
submitted evidence, nor does the record reflect, a current 
disability, and "[i]n the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

An additional VA medical examination or medical opinion is 
not necessary to make a decision in the case at bar. 38 
U.S.C. §5103A(d).  As previously stated, there is no 
competent evidence that the veteran has a current disability. 
While the veteran himself has testified that his skin 
disorder of the hands is related to service, the Court has 
made it clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertion that his current symptomatology was 
caused by his active service is neither competent nor 
probative of the issue in question. For this and the reasons 
listed above, as the preponderance of the evidence is against 
the veteran's claim, it must be denied.

II.  Entitlement to Service Connection for a Skin Disorder of 
the Feet

Service medical records indicate that upon entrance 
examination in November 1952, the veteran's feet were 
'normal'. An August 1955 contains a notation of trouble with 
the feet. In June 1955, profuse perspiration of the feet was 
noted.  Upon separation examination dated in November 1955, 
no defects relevant to a skin disability of the feet were 
noted.

VA outpatient treatment records dated in January and February 
1956 are devoid of complaints or treatment for a skin 
disorder of the feet. Upon VA examination dated in February 
1956, the veteran's skin was evaluated, as normal with no 
marked scarring noted.  The veteran reported no complaints or 
problems relevant to a skin disorder of the feet.  Upon VA 
examination dated in August 1979, the veteran's skin was 
clinically evaluated as normal.  The veteran reported no 
complaints or problems relevant to a skin disorder of the 
feet.

The veteran was afforded an additional VA examination in 
December 1983. Upon physical examination, the examiner noted 
no lesions on the veteran's skin, including appendages.  The 
veteran reported himself did not complain of problems 
relevant to a skin disorder of the feet.

VA outpatient treatment records dated from November 1991 to 
May 1994, show in February 1994, the veteran complained of 
breaking out and itching on both feet for years.

During a general medical VA examination in August 1993, the 
veteran did not complain of any skin disorders of the feet. 
Upon a separate spine examination, the examiner noted that 
examination revealed normal appearing feet and found there 
was no clinical evidence of disability of the feet.  

At his March 1995 RO hearing, the veteran testified that he 
had athlete's feet in service.  The veteran also stated his 
feet ached and cramped after walking.  The 
veteran reported the condition of his feet had remained 
pretty close as it was in service.  The veteran testified 
that the skin problems with his feet occurred about two or 
three times per year and increased during hot weather.  He 
stated that he received some ointment from VA that was 
helpful. 

Copies of records from the Social Security Administration do 
not note any complaints of treatment for a skin disorder of 
the feet. 

The veteran presented testimony before the undersigned Board 
member in July 1999.  He testified to the following; he had 
problems with his feet during and after service; he currently 
had problems with his feet during the winters; he carried an 
extra pair of socks during the winter; and he was treated by 
a private physician for bursitis in his feet after service. 
The veteran's representative noted that the records of the 
private physician had been destroyed after his death.  

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for a skin 
disorder of the feet.  While the veteran's service medical 
records contain notations of trouble with feet and profuse 
perspiration, the mere fact is not enough to establish a 
chronic skin disorder of the hands in service. There were no 
manifestations sufficient to identify the disease entity in 
service and further, upon the veteran's separation 
examination his skin was evaluated as normal. 38 C.F.R. 
§ 3.303(b).

Additionally, a skin disorder of the feet may not be presumed 
to have incurred in service. 38 U.S.C. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. Post-service medical records are 
silent for complaints, treatment, or diagnoses relevant to a 
skin condition of the feet until February 1994, almost forty 
years after his discharge from service, when the veteran 
complained of itching and breaking out on his feet.  While 
the veteran has reported this condition as ongoing, various 
VA examinations dated in February 1956, August 1979, December 
1983, and August 1993 were silent for observations of a skin 
disorder on the feet. 

Finally, the veteran has not submitted evidence, nor does the 
record reflect, a current skin disability of the feet, and 
"[i]n the absence of proof of present disability there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 
An additional VA medical examination or medical opinion is 
not necessary to make a decision in the case at bar. 38 
U.S.C. §5103A(d).  As previously stated, there is no  
competent evidence that the veteran has a current disability. 
While the veteran himself has testified that his skin 
disorder of the feet is related to service, the Court has 
made it clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertion that his 
current symptomatology was caused by his active service is 
neither competent nor probative of the issue in question. For 
this and the reasons listed above, as the preponderance of 
the evidence is against the veteran's claim, it must be 
denied.

III.  Entitlement to Service Connection for a Low Back 
Disability

Service medical records reflect that upon enlistment 
examination dated in November 1952, the examiner noted mild 
dorsal scoliosis.  Clinical records are silent for 
complaints, treatment, or diagnoses related to a low back 
disability.  Upon separation examination dated in November 
1955, the veteran's musculoskeletal system was clinically 
evaluated as normal.  

VA outpatient treatment records dated between January 1956 
and February 1956 are devoid of complaints of or treatment 
for a low back disability.  Upon VA examination dated in 
February 1956, the veteran reported no complaints related to 
a low back disability.  Movements in the head, neck, back, 
upper, and lower extremities were all within normal limits.  
The musculoskeletal system was noted as normal.  

Private treatment records dated in April 1979 reflect the 
veteran was treated for back and right leg pain.  The veteran 
reported falling from a 15-foot scaffold in October 1978 
during work, at which time he injured his back, right foot, 
and right arm.  The veteran also reported an onset of back 
pain, which had persisted since the accident.  Diagnoses of 
possible spasmodic torticollis and lumbar strain as well as 
possible lumbar disc were noted.  A radiology report revealed 
degenerative changes in the lumbar spine greatest at the L3/4 
level, and degenerative disc disease at the L-3 and L-4 level 
without evidence of protrusion or herniation.  A bone scan 
report reflects evidence of slight increase concentration of 
the radionuclide throughout the spine and to a lesser extent 
in the shoulders, hips, and knees.  It was noted that these 
findings indicated some degree of degenerative joint disease.  
An impression of 
an abnormal bone scan was noted.  

Upon VA examination dated in August 1979, the veteran 
complained of back pains and muscle spasm.  The veteran 
reported fairly constant pain in his back since his October 
1978 injury.  The examiner noted no kyphosis or scoliosis.  
The examiner also noted no muscle spasm along the lumbar or 
dorsal spine, no tender area over the bony landmarks of the 
low back area.  A relevant diagnosis of residuals of an 
injury to the low back and neck was noted.  A radiographic 
report of the lumbar spine revealed minimal spurring with 
some disc space narrowing at L3-4, but no spondylolysis or 
spondylolisthesis.  Impressions of degenerative disc disease 
at L3-4 and mild degenerative changes were noted.  

Upon VA examination dated in December 1983, the veteran 
complained of back, side and leg pains.  The veteran reported 
an injury to his low back in 1978 and undergoing an operation 
on his low back in 1981.  The veteran was diagnosed with 
postoperative degenerative disc disease of the lumbar spine.  
A radiology 
report of the lumbar spine revealed evidence of previous 
laminectomy with insertion of short Harrington rods at the 
level of L3 and 4 into the posterior elements.  The alignment 
was noted as normal.  Minimal degenerative changes were also 
present, especially at the level of L3-4.  

VA outpatient treatment records dated between November 1991 
and May 1994, reflect complaints and treatment relevant to 
low back pain.  Various assessments of low back pain and 
degenerative joint disease were noted. An impression of 
chronic back pain was noted.  

Upon VA examination of the spine dated in August 1993, the 
veteran was diagnosed with postoperative status laminectomy, 
lumbosacral spine.
A radiology report of the lumbar spine revealed posterior 
fusion L2-L5, L3 and L4 laminectomy and posterior rods L2-3 
and L4-5, curvature and alignment within 
normal limits and narrowing L3 disc space.

At his March 1995 RO hearing, the veteran testified that he 
never got treatment for his low back in service. He did 
indicate that he did a lot of heavy work while in the 
service, to include building bridges. The veteran reported 
receiving treatment for backaches after his discharge in 1955 
from a private physician. The veteran's representative noted 
that the records of the private physician had been destroyed 
after his death.  

A radiology report of the lumbar spine conducted during a 
July 1997 VA examination reflects posterior fusion at L2-5 
and bilateral posterior rods secured L2 and L4, an L3-4 
laminectomy, and loss of L3 disc space.  Curvature alignment 
was noted as within normal limits without evidence of motion 
on lateral flexion and 
extension views at levels of fusion.  Upon VA neurology 
examination also dated in July 1997, the examiner noted 
marked tenderness over the lumbar areas 
bilaterally.  All movement of the lumbar spine was markedly 
limited without producing pain.  No relevant diagnoses were 
noted.

Copies of records obtained from the Social Security 
Administration reflect the veteran's principal impairment was 
pain from Harrington rods, which were still in place from a 
prior back injury sustained in construction work.  In 
November 1997, the veteran was awarded disability benefits 
effective from August 1994.  

At his July 1999 Travel Board hearing before the undersigned 
Board member, the 
veteran testified that he experienced pain in his back during 
service.  The veteran also stated that he might have gone to 
the doctor on one or two occasions. The veteran also stated 
that he has been told that he now has arthritis.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for a low 
back disability. First, there has been no showing that an 
injury or disease of the low back was incurred coincident 
with service in the Armed Forces. 38 C.F.R. § 3.303(a).  
Second, a low back disability is not presumed to have 
incurred in service, as the record is silent for evidence of 
complaints, treatment, or diagnoses relevant to the back 
until April 1979, more than twenty years after discharge. 
38 C.F.R. § 3.307(a).  Third, while it is conceded that the 
veteran has a current low back disability, the Board finds it 
significant to note that the veteran injured his back in 
October 1978 after falling 15 feet from scaffolding, and any 
subsequent treatment for his low back has been in connection 
with the injury in 1978 and surgery performed in 1981.  
Finally, there has been no nexus established between the 
veteran's complaints of heavy work and lifting in service and 
his current low back disability.  Therefore, as the 
preponderance of the evidence is against the veteran's claim, 
it must be denied.

VI.  Entitlement to Service Connection for Degenerative Joint 
Disease of the Cervical Spine

Service medical records reflect that upon enlistment 
examination dated in November 1952, the examiner noted mild 
dorsal scoliosis.  A notation in March 1955 noted tender 
cervical muscles in connection with the veteran's treatment 
for pneumonia.  Otherwise clinical records are silent for 
complaints, treatment, or diagnoses related to the cervical 
spine.  Upon separation examination dated in November 1955, 
the veteran's musculoskeletal system was clinically evaluated 
as normal.  

VA outpatient treatment records dated between January 1956 
and February 1956 are devoid of complaints of or treatment 
for degenerative joint disease of the cervical spine.  Upon 
VA examination dated in February 1956, the veteran reported 
no complaints related to the cervical spine.  Movements in 
the head, neck, back, upper, and lower extremities were all 
within normal limits.  The neck and musculoskeletal system 
were noted as normal.  

In April 1979, the veteran reported falling from a 15-foot 
scaffold in October 1978 while at work.  It was noted that a 
myelogram showed cervical spondylosis, but electromyographic 
examination did not suggest any nerve root irritation in the 
areas tested.  A conclusion of cervical spondylosis was 
noted.  An impression of an abnormal bone scan was also 
noted.  

Upon VA examination dated in August 1979, the veteran 
complained of muscle spasm and back pains.  The examiner 
noted a shaking motion of the veteran's head and body present 
throughout the examination.  A relevant diagnosis of 
residuals of injury to the low back and neck was noted.  A 
radiology report of the cervical spine showed extensive 
degenerative changes to the lower cervical spine.  An excess 
of motion about C3-4 with some slight slippage of one to two 
millimeters anteriorly during flexion, and extensive 
spondylosis of the lower cervical spine were also noted. 

Upon VA examination dated in December 1983, the veteran gave 
a history of an injury to his back in 1978 while at work.  He 
complained of intermittent pain in the upper back and neck 
area.  The examiner noted no muscle spasm along the posterior 
cervical spine and no soft tissue mass in the anterior 
posterior neck region.  A relevant diagnosis of degenerative 
changes of the cervical and dorsal spine was noted.  A 
radiology report of the cervical spine revealed moderately 
severe degenerative disc disease of the cervical spine.  

VA outpatient treatment records dated from November 1991 to 
May 1994 reflect complaints and treatment relevant to neck 
pains.  Various assessments of decreased range of motion in 
the neck, cervical spondylosis and cervical radiculopathy 
were noted.

Upon VA examination of the spine dated in August 1993, the 
veteran complained of neck pain for many years. The veteran's 
laminectomy was noted. A relevant diagnosis of questionable 
loss of motion of the neck and back was noted.  The examiner 
noted no muscle spasm after manipulations.  A radiology 
report of the cervical spine revealed curvature and alignment 
within normal limits, degenerative changes of the cervical 
spine with disc space narrowing at C4-C6 levels and 
associated osteophytes anteriorly and posteriorly at each 
level with narrowing of corresponding neural foramina, and 
degenerative facet joint changes.  No evidence of pre-
cervical soft tissue swelling or other acute process was 
noted.  During the general examination, the examiner noted 
obvious limitation of motion of the cervical spine.  A 
relevant diagnosis of degenerative joint disease of the 
cervical spine on x-rays in 1992 with limited cervical 
function was noted.

At his March 1995 RO hearing, the veteran testified that he 
did a lot of heavy work while in the service. The veteran 
also stated that he did not seek treatment for his backaches 
while in the service and that he did not recall any specific 
injury to his cervical spine during service. 

A VA radiology report of the cervical spine taken upon VA 
examination in July 
1997, reflects an impression of generalized joint and disc 
disease of the cervical spine with the greatest canal 
narrowing at the C4-C5 level. 
 
Copies of records obtained from the Social Security 
Administration reflect the veteran's principal impairment was 
pain from Harrington rods, which were still in place from a 
prior back injury sustained in construction work.  In a May 
1995 document, the veteran reported the back injury and his 
subsequent inability to work due to neck, back, and leg pain 
as a result of the injury. 

During his July 1999 Travel Board hearing before the 
undersigned Board member, the veteran testified that he did 
not have a problems with his spine prior to service and has 
since been told he has arthritis in his neck.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
degenerative joint disease of the cervical spine. First, 
there has been no showing that an injury or disease of the 
cervical spine was incurred coincident with service in the 
Armed Forces. 38 C.F.R. § 3.303(a).  Second, a cervical spine 
disability is not presumed to have incurred in service, as 
the record is silent for evidence of complaints, treatment, 
or diagnoses relevant to the back until April 1979, more than 
twenty years after discharge. 38 C.F.R. § 3.307(a).  Third, 
while it is conceded that the veteran has a current cervical 
spine disability, the Board finds it significant to note that 
the veteran injured his back in October 1978 after falling 15 
feet from scaffolding at work and any subsequent treatment 
for his back, to include his cervical spine, has been in 
connection with the injury in 1978 and surgery performed in 
1981.  Finally, there has been no nexus established between 
the veteran's complaints of heavy work and lifting in service 
and his current degenerative joint disease of the cervical 
spine.  Therefore, as the preponderance of the evidence is 
against the veteran's claim, it must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin disorder of the hands is 
denied.

Service connection for a skin disorder of the feet is denied.

Service connection for a low back disability is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

